             C                                                                                          ~e ID #:382




                     2
                                                                                       U.S. DISTRICT COURT
                     3
                     4                                                               ~ 142021
                     5                                                        CENT~t,1(L DISTRICT OF CALIF~;;!~NIA
                                                                              BY l~l~/                  GE~:;!J7Y
                     6
                     7                                                                ~~ G~tQa~y c~~
                     8                         UNITED STATES DISTRICT COURT
                     91                      CENTRAL DISTRICT OF CALIFORNIA
                 [i I~ 621 TWO, LLC, as successor in                CASE NO. 2:20-CV-04883-PSG-PJW
                          interest to 621, LLC,
                 11                                                L     SED] JUDGMENT
                                                  Plaintiff,       GRANTING DEFENDANT
                 fi►•1                                             LEGGETT &PLATT,
                          v.                                       INCORPORATED'S MOTION FOR
                 13                                                SUMMARY JUDGMENT
                          LEGGETT &PLATT,
                 14       INCORPORATED and DOES 1                  CASE FILED: April 16, 2020
                          through 50, inclusive,                   CASE REMOVED: June 1, 2020
                 15
                                                  Defendants.      JUDGE:      Hon. Philip S. Gutierrez
                 16                                                MAG:        Hon. Patrick J. Walsh
                                                                   DATE:       July 9, 2021
                 17                                                TIME:       1:30 p.m.
                 18
                 19
                 20                On July 9, 2021, Defendant LEGGETT &PLATT, INCORPORATED
                 21       ("Leggett") Motion for Summary Judgment came on for hearing before the Court,
                 22       the Honorable Philip S. Gutierrez presiding. The Court reviewed and considered
                 23       Leggett's Motion, all the memoranda, materials, evidence, declarations filed by the
                 24       parties, and arguments of counsel.
                 25       / //
                 26       / //
                 27       / //
                 28       / //
                          10232427.1                               1
HIGGS FLETCHER &
   MnCK LLP
 A TTORNEYS AT LAW
                                                                                   CASE NO. 2:20-cv-04883-PSG-PJW
    S AN DIEGI                                                                           [PROPOSED] JUDGMENT
             tease :20-cv-04883-PSG-E Document 29-24 Filed 05/13/21 Page 2 of 2 Page ID #:383



                     1                Finding good cause therefore, the Court GRANTS Leggett's Motion for
                     2   Summary Judgment in its entirety.
                     3                IT IS HEREBY ORDERED,ADJUDGED,AND DECREED THAT:
                     4                Plaintiff 621 TWO,LLC shall take nothing by reason ofthis Complaint
                     5   against Leggett. Judgment shall be entered in favor of Leggett and against Plaintiff.
                     6                The Court further awards Leggett costs of suit against Plaintiff as the
                     7   prevailing party, such costs to be established by a subsequent Bill of Costs.
                     8            IT IS SO ORDERED.
                     9
                 10
                         DATED: 7
                                ~y ~
                 11
                 12                                                      HON. ILIP S. GUTIERREZ
                                                                         U.S. DISTRICT JUDGE
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                20
                21
                22
                23
                24
                25
                26
                27
                28
                         10232427.1                                      2
HIGGS FLETCHER &
   Mncx LLP
 A TTORNEYS AT LAW
                                                                                        CASE NO. 2:20-cv-04883-PSG-PJW
    SAN DIEGO                                                                                 [PROPOSED]JUDGMENT
